Citation Nr: 9930383	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  99-11 549	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' August 1985 decision which denied 
entitlement to an increased evaluation to 40 percent for the 
residuals of a fracture of the left femur with damage to 
Muscle Group XIV and limitation of motion to the right knee, 
evaluated at that time as 30 percent disabling.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from January 1980 to October 
1982.

This case comes before the Board of Veteran's Appeals (Board) 
on a May 1999 motion by the moving party's representative at 
the RO alleging CUE in an August 1985 Board decision.  The 
sole contention raised by the veteran's representative in 
this case is that the veteran should have been awarded a 40 
percent evaluation for his muscle injury in August 1985 by 
the Board.  No other arguments are made regarding the issue 
of CUE.  Accordingly, this is the sole issue that will be 
addressed by the Board at this time.  

The moving party and his representative at the national level 
were provided a copy of the CUE regulations by the Board in 
July 1998.  


FINDINGS OF FACT

1.  In May 1981, the veteran underwent treatment during his 
active service for an open, "severely comminuted" fracture 
of the left femur secondary to a high velocity gunshot wound 
to the left thigh.  At that time, it was noted that the 
arteries and nerves were intact.

2.  The veteran was discharged from active service on October 
10, 1982.

3.  On October 14, 1982, the veteran filed a claim seeking 
entitlement to service connection for a gunshot wound to his 
left leg.

4.  In a December 1982 rating decision, the Regional Office 
(RO) granted the veteran service connection for the residuals 
of left femur fracture.  

5.  The December 1982 rating decision was timely appealed to 
the Board.  

6.  In August 1985, the Board issued a decision in which it 
was concluded that the veteran's fracture of the left femur 
with damage to Muscle Group XIV and limitation of motion to 
the right knee was no more than 30 percent disabling.  

7.  In August 1985, the veteran's service connected 
disability was evaluated under 38 C.F.R. § 4.73, Diagnostic 
Code 5314 (1985).  Under Diagnostic Code 5314 in 1985, a 
severe disability to Muscle Group XIV, the anterior thigh 
group, warranted a 40 percent evaluation.  A moderately 
severe disability to Muscle Group XIV warranted a 30 percent 
evaluation.

8.  Under 38 C.F.R. § 4.72 (1985), a regulation that existed 
at the time of the Board's August 1985 decision, a compound 
(open), comminuted fracture with muscle damage from a missile 
established a "severe muscle injury."

9.  The Board's decision of August 1985 was not supported by 
evidence then of record.


CONCLUSION OF LAW

The Board's August 1985 decision did contain CUE.  The 
veteran is entitled to a 40 percent evaluation for his 
service-connected fracture of the left femur with damage to 
Muscle Group XIV from the time of his discharge from active 
service.  38 U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 
20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate that the veteran was 
accidentally struck in the thigh with a machine gun round at 
Fort Riley, Kansas, on May 8, 1981.  The veteran underwent 
treatment during his active service for an open,  "severely 
comminuted" fracture of the left femur secondary to a high 
velocity gunshot wound to the left thigh.  The arteries and 
nerves were intact.

A service medical board in July 1982 found the veteran to 
have an open, comminuted fracture of the left midshaft of the 
femur secondary to a high velocity gunshot wound with partial 
loss of quadriceps and vastus lateralis.  The veteran was 
discharged from active service on October 10, 1982.

In October 1982, the veteran filed a claim seeking 
entitlement to service connection for a gunshot wound to his 
left leg.  X-rays of the left leg and knee taken by the 
Department of Veterans Affairs (VA) in October 1982 noted 
some residual deformity following a healing of a fracture 
through the middle third of the femur with deformity.  There 
was a dense bony callous formation noted.  The knee joint 
appeared to be intact.

The veteran underwent a VA examination in September 1983. He 
was shown to be 70 and 1/2 inches tall, weighed 215 pounds 
and had a heavy frame.  He had an erect posture and a slight 
left side limp.  Examination of the musculoskeletal system 
regarding the residuals of a fracture of the left femur 
revealed a 23-centimeter elliptical scar on the anterolateral 
vertical part of the thigh.  It was 7 centimeters wide at the 
center and 3 centimeters wide at each end.  There was some 
depression of the region and palpable underlying fascia 
muscle damage.  The range of motion of the left knee was 0 
degrees to 120 degrees.  A neurologic examination was normal.  

In a December 1982 rating decision, the RO granted the 
veteran service connection for the residuals of left femur 
fracture.  A notice of disagreement regarding the evaluation 
of this disability was received by the veteran in December 
1983.  The December 1982 rating decision was ultimately 
appealed to the Board.  

In 1985, the veteran contended that the residuals of the 
injury to his left femur included a nerve disorder, a 
shortened left leg, aggravating pain when he stood for a long 
period of time, and muscle damage.  In August 1985, the Board 
issued a decision in which it was concluded that the 
veteran's fracture of the left femur with damage to Muscle 
Group XIV and limitation of motion to the right knee was no 
more than 30 percent disabling.  In August 1985, the 
veteran's service connected disability was evaluated under 38 
C.F.R. § 4.73, Diagnostic Code 5314 (1985).  Under Diagnostic 
Code 5314 in 1985, a severe disability to Muscle Group XIV, 
the anterior thigh group, warranted a 40 percent evaluation.  
A moderately severe disability to Muscle Group XIV warranted 
a 30 percent evaluation.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

In written argument prepared by the moving party's 
representative in May 1999, it is contended that under 38 
C.F.R. § 4.72, a compound computed fracture with definite 
muscle or tendon damage from a missile entitles the veteran 
to a 40 percent evaluation.

Under 38 C.F.R. § 4.72 (1985), a regulation that existed at 
the time of the Board's August 1985 decision, a compound, 
comminuted fracture with muscle damage from a missile 
establishes a "severe muscle injury."  38 C.F.R. § 4.72 
(1985) states, in pertinent part:

This section is taken as establishing 
entitlement to rating of severe grade 
when there is history of compound 
comminuted fracture and definite muscle 
or tendon damage from the missile. 

The regulation goes on to state that there are locations, as 
in the wrist or over the tibia, where muscle damage might be 
minimal or damage to tendons repaired by suture.  In such 
cases, the regulation in 1985 states that the requirements 
for a "severe" rating are not necessarily met.   

Service medical records report the veteran's left femur 
fracture was "severely comminuted" secondary to the high 
velocity gunshot wound.  The injury was described as 
"open," which is synonymous with compound.  Thus, the basic 
requirements of 38 C.F.R. § 4.72 for a compound, comminuted 
fracture were clearly met and there is no evidence to the 
contrary.  Following service, a 23-centimeter scar was noted 
and muscle damage was specifically found.  Given the location 
and character of the wound described in the service records 
and on post service VA examination, the exception in 38 
C.F.R. § 4.72 for injuries that involve minimal muscle damage 
or damage to tendons repaired by suture does not apply. 

If the severity of the muscle injury due to the gunshot wound 
was or is measured solely by the clinical findings in service 
and post service, a determination that the muscle injury was 
"moderately severe" rather than "severe" would not be 
"undebatably" wrong.  The provisions of 38 C.F.R. § 4.72, 
however, provide a legal presumption concerning the severity 
of the muscle injury that controls regardless of what the 
objective evidence otherwise demonstrates, with the exception 
not relevant here.  According, the Board finds that 38 C.F.R. 
§ 4.72 in 1985 required a mandatory determination that the 
veteran's muscle injury was severe in light of the fact that 
there was a history of a compound, comminuted fracture and 
definite muscle damage from the missile in May 1981.  These 
facts are undisputed by any evidence of record.  This error 
is, in the opinion of the undersigned, undebatable and the 
sort which clearly, had it not been made, would have provided 
the veteran with a 40 percent evaluation under DC 5314.



ORDER

The motion for revision of the August 1985 Board decision on 
the grounds of CUE is allowed.  The veteran is entitled to a 
40 percent evaluation for his service-connected fracture of 
the left femur with damage to Muscle Group XIV from the time 
of his discharge from active service under 38 C.F.R. § 4.73, 
Diagnostic Code 5314, subject to the law and regulations 
governing the provision of monetary benefits.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


